Citation Nr: 0913085	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  99-00 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
lower back strain for the period prior to September 19, 1997.

2.  Entitlement to a rating in excess of 20 percent for a 
lower back strain for the period beginning September 19, 
1997.

3.  Entitlement to an effective date earlier than February 
11, 1997, for an award of a total disability rating based on 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady - 
Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1967 to 
September 1979.

The appeal of the Veteran's back claim initially came to the 
Board of Veterans' Appeals (Board) from a March 1996 rating 
decision.  Subsequently, in a November 2002 rating decision, 
the RO increased the Veteran's back rating to 20 percent, 
making the increase effective from September 19, 1997.  In 
March 2006, the Board denied a rating for the Veteran's back 
in excess of 20 percent, including a denial of a rating in 
excess of 10 percent earlier than September 19, 1997.  In 
August 2007, the Court of Appeals for Veterans Claims (Court) 
vacated the Board's decision and remanded the Veteran's claim 
to the Board for a decision consistent with an August 2007 
joint motion for remand.

The appeal of the Veteran's TDIU claim initially came to the 
Board of Veterans' Appeals (Board) from a May 1997 rating 
decision which granted a TDIU and assigned an effective date 
of April 15, 1997.  The RO later revised the effective date 
to February 11, 1997 in a June 1997 rating decision.  This 
issue also was the subject of the Court's August 2007 Order.  





FINDINGS OF FACT

1.  For the period prior to September 19, 1997, the Veteran 
showed no more than slight limitation of motion of the lumbar 
spine, nor any credible pattern of muscle spasm on extreme 
forward bending with unilateral loss of lateral spine motion 
in a standing position, or ankylosis of the lumbar spine.

2.  For the period beginning September 19, 1997, the Veteran 
has not shown severe limitation of motion of the lumbar 
spine, nor any severe listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion, abnormal mobility on forced motion, ankylosis of the 
lumbar spine, or forward flexion of the thoracolumbar spine 
limited to 30 degrees or less.

3.  The Veteran did not meet the schedular criteria for TDIU 
benefits prior to February 11, 1997, and no evidence shows 
that that his service-connected disabilities combined to 
preclude employment prior to February 11, 1997.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 10 percent for low 
back strain, for the period prior to September 19, 1997, have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5289, 5292, 5295 (as in effect prior to September 26, 
2003).

2.  Criteria for a rating in excess of 20 percent for low 
back strain, for the period beginning September 19, 1997, 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, DCs 5003, 5237, 5289, 
5292, 5295 (as in effect prior to and beginning September 26, 
2003).

3.  The legal criteria for TDIU were not met prior to 
February 11, 1997. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.400, 4.16 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
In June 1995, the Veteran filed a written statement seeking a 
rating in excess of 10 percent for his service-connected low 
back strain.  The RO initially denied the Veteran's claim in 
a March 1996 rating decision.  The Veteran appealed and in a 
November 2002 rating decision, the RO increased the Veteran's 
back rating to 20 percent, making the increase effective from 
September 19, 1997.  In March 2006, the Board denied a rating 
for the Veteran's back in excess of 20 percent, also denying 
a rating in excess of 10 percent earlier than September 19, 
1997.  In August 2007, the Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision and remanded the 
Veteran's claim for a decision consistent with an August 2007 
joint motion for remand.

During the course of the Veteran's appeal, the regulations 
for rating disabilities of the spine were revised effective 
September 26, 2003.  68 Fed. Reg. 51,456 (Aug. 27, 2003).  
However, the new criteria may only be applied as of their 
effective date (i.e., at no earlier date).  See VAOPGCPREC 3-
2000.

The Veteran's chronic back strain was initially rated at 10 
percent under 38 C.F.R. § 4.71a, DC 5295.  Under DC 5295, a 
10 percent rating was assigned for a lumbosacral strain with 
characteristic pain on motion; a 20 percent rating is 
assigned for a lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating is 
assigned was assigned for a severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.
  
Alternatively, under 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
10, 20, and 40 percent ratings were assigned based on whether 
limitation of motion of the lumbar spine was slight, moderate 
or severe respectively.

The words "slight," "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence must be evaluated to determine the 
appropriate rating that would compensate the Veteran for 
impairment in earning capacity, functional impairment, etc. 

However, when the new regulations came into effect in 2003, 
they provided numerical ranges of normal motion, which can 
provide guidance in interpreting words such as slight.  
Normal motion has been defined by the revised regulations as 
forward flexion of the thoracolumbar spine from zero to 90 
degrees, extension from zero to 30 degrees, left and right 
lateral flexion from zero to 30 degrees, and left and right 
lateral rotation from zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation, and the normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (2) (2008).

Rating in excess of 10 percent prior to September 19, 1997

In June 1995, in a signed statement certified "true and 
correct," the Veteran requested an increase in his service 
connected conditions, indicating that he was unable to work 
because of them.  With respect to his back, the Veteran 
reported having muscle spasms, with pain on motion, and that 
he was unable to lift any weight.  At a hearing at the RO in 
August 1996, the Veteran testified under oath that he had 
constant pain in his back, and that he could not do any heavy 
lifting, but he denied having missed any work because of his 
back.  In May 1997, the Veteran again testified under oath 
that he was in pain, that his lower extremities felt "like 
little pins sticking in it," and that he could not do any 
heavy lifting.  The Joint Motion for Remand characterized the 
Veteran's testimony as contending that minor movement or 
standing still was accompanied by pain.  

The record shows that in August 1995, the Veteran reported 
that he was not able to lift or carry heavy materials like 
books for his classes; and it was noted in September 1995 
that he was having back pain after carrying 20-25 pounds of 
books with a right shoulder strap.  In October 1995, the 
Veteran was found to have mild tenderness in his lower back, 
but x-rays of the back were negative.  Mild tenderness was 
again found in January 1996.

At a VA orthopedic consultation in June 1996, the Veteran 
demonstrated full range of motion, with flexion to better 
than 90 degrees and lateral flexion to 30-35 degrees.  It was 
noted that the Veteran weighed 280 pounds.

In October 1996, the Veteran was examined for VA purposes.  
There, he reported having lower back pain which he treated 
with a heating pad and a hot shower.  The Veteran was noted 
to be obese, and the examiner found that the Veteran's back 
was nontender to palpation, with no visible deformity.  He 
likewise had 5/5 motor strength in the lower extremities.  
Forward flexion was to 110 degrees, backward extension was to 
35 degrees, right bending was to 35 degrees and left bending 
to 30 degrees.  Right rotation was to 40 degrees and left 
rotation was to 35 degrees.  The Veteran's gait, heel walking 
and toe walking were observed to be normal, and the Veteran 
could squat unaided, normally.  In addition, it was noted the 
musculature of the back was normal, and it was specifically 
observed that there was no objective evidence of pain on 
motion, or neurologic involvement with relation to the low 
back.  The examiner concluded there was no objective evidence 
of any pathology, and linked the Veteran's back complaints to 
his obesity, and heavy smoking habit.  Undated photographs of 
the Veteran that were apparently taken in connection with the 
examination showed the Veteran bending forward to the point 
that he was almost touching his toes, with his knees 
straight.  

In June 1997, the Veteran presented for treatment complaining 
of lower back pain, indicating he had been having it for 
about 2 days.  The doctor indicated that the Veteran walked 
with a slow, steady gait, but there was no tenderness to 
palpation or percussion over the vertebral or paraspinous 
processes, and the Veteran's back range of motion was only 
"slightly" decreased.

The Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in 
and of itself, i.e., because of possible bias, conflicting 
statements, etc.  The Veteran's credibility affects the 
weight to be given to his testimony, and it is the Board's 
responsibility to determine the appropriate weight.  
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  See 
also Layno v. Brown, 6 Vet. App. 465, 469(1994) (finding that 
the weight and credibility of evidence "is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

In view of the evidence prior to September 1997, the Board 
concludes a rating in excess of 10 percent is not warranted 
for the Veteran's low back disability for that time period.  
In this regard, it is observed that the Veteran's contentions 
and the medical findings have not been entirely consistent.  
The Veteran has contended at one point he could not lift any 
weight, yet later indicated he could not perform heavy 
lifting.  There is obviously a significant difference between 
lifting no weight versus lifting heavy weights.  In addition, 
the Veteran testified his pain was constant, yet in one out 
patient record, he complained of only 2 days pain.  He also 
indicated both that he could not work, yet that his back did 
not cause him to miss any work.  The great difference between 
these tasks and duration of discomfort casts great doubt on 
the accuracy of the Veteran's self-reported capabilities and 
problems.  

Likewise, the Veteran reported experiencing muscle spasms, 
yet it is not clear he would know what is meant by muscle 
spasm, as he exhibited a very limited fund of medical 
knowledge when he admitted he did not know that post 
traumatic stress disorder was a psychiatric disorder.  
(Moreover, none of the medical records reflect the presence 
of muscle spasm, even on palpation.)  Furthermore, while the 
Veteran submitted a signed statement certified "true and 
correct" in June 1995, indicating that he was unable to work 
because of his service connected disabilities, Central Texas 
Trailways (CTT) confirmed (in a June 1997 letter) that the 
Veteran had worked more than 250 days for CTT between 
February 10, 1995 and February 22, 1997.  Thus, as of the 
very date the Veteran was asserting that he could not work on 
account of his service connected disabilities, and for 
several years thereafter, he was continuing to work.  

Given these circumstances, the Board does not consider the 
Veteran to be credible with respect to his complaints, and 
finds the most probative evidence of the state of the 
Veteran's impairment to be the findings on treatment records 
(when the Veteran's immediate motive would be a reduction of 
complained of symptoms), and formal VA evaluations where a 
disinterested medical professional describes his or her 
findings.  

As set out previously, the rating schedule would provide for 
an increased rating when the evidence showed the presence of 
moderate limitation of motion or muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral in 
standing position.  The treatment records and examination 
reports show either full range of motion or only slight 
limitation.  Moderate limitation of motion is not described 
by those inspecting the Veteran or otherwise shown.  
Similarly, there is no credible evidence muscle spasm is 
present or that there is unilateral loss of lateral spine 
motion.  Indeed, the 1996 formal VA evaluation observed no 
objective evidence of pain on motion, neurologic involvement 
or any objective evidence of pathology.  Under these 
circumstances, an increased rating for the Veteran's low back 
disability prior to September 1997 is denied. 

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  However, for the reasons already expressed, 
the Veteran is not considered credible with respect to his 
level of pain, (i.e., constant) or impairment.  (One record 
showed only a 2 day episode of pain, and a formal evaluation 
observed no objective evidence of pain on motion or 
pathology, and there was normal musculature and strength.)  
As such, there is no basis for an additional/increased 
evaluation because of functional loss due to pain or due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  

Since the presence of neurologic involvement is not shown, a 
rating under the criteria for rating intervertebral disc 
syndrome is not warranted.  

Lastly, an extra-schedular rating, appropriate in exceptional 
cases, with related factors such as marked interference with 
employment or frequent periods of hospitalizations; is not 
warranted here.  The Veteran's contentions in this regard are 
not credible as he indicated both that he could not work, and 
that he did not miss any work.  Clearly, he has not been 
hospitalized during the appeal period because of his back.  
As such, his disability picture has not rendered the 
application of the regular schedular standards impractical.  



Rating in excess of 20 percent for a lower back strain 

The Veteran's rating for his back was increased from 10 to 20 
percent by a November 2002 rating decision based on the 
conclusion that despite only showing slight limitation of 
motion, the complaints of pain warranted a 20 percent rating.  
The rating was made effective in September 1997.  Since then, 
the Veteran has received some treatment from VA, undergone a 
VA examination, testified at a hearing before the Board, and 
been involved in several car accidents.  It is also noted 
that since September 1997 the regulations for rating 
disabilities of the spine were revised.  Nevertheless, 
whether considered under the new or old regulations, the 
evidence fails to show that a rating in excess of 20 percent 
is warranted for the Veteran's lower back disability. 

A rating in excess of 20 percent is available several 
different ways.  Under 38 C.F.R. § 4.71a, DC 5295, a 40 
percent rating is assigned was assigned for a severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Alternatively, a 40 percent rating was assigned under DC 5292 
prior to 2003, when the limitation of motion of the lumbar 
spine was considered to be severe.

Higher ratings are also available when a vertebra is 
fractured, but no vertebral fracture has been alleged in this 
case.  

Similarly, higher ratings are available for intervertebral 
disc syndrome.  However, it was specifically found at the 
Veteran's VA examination in January 2005 that intervertebral 
disc syndrome was not present. 

As noted above, during the course of this appeal, the 
criteria for evaluating spine disability changed twice.  The 
first occurred in September 2002, but addressed 
intervertebral disc syndrome, which is not shown here and 
need not be discussed.  The second occurred in September 
2003.  The Board will consider all applicable versions of the 
rating criteria, but the new criteria are only to be applied 
as of their effective date (i.e., at no earlier date).  See 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 20 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 30 degrees, but not greater than 60 
degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2005).  A rating in excess of 40 percent is not 
available unless ankylosis is present.

As was discussed above, the Board, as fact finder, is 
obligated to, and fully justified in, determining whether lay 
evidence is credible in and of itself, i.e., because of 
possible bias, conflicting statements, etc; and, as was 
concluded above with regard to the Veteran's pre-September 
1997 statements, the Veteran's post-September 1997 statements 
and actions also cast doubt on his credibility to accurately 
report the symptomatology related to his back disability.  
For example, at a VA psychiatric examination in May 1999, the 
Veteran was startled by wind hitting a window, and it was 
noted that he "jumped out of his chair," yet no back 
complaint was described as a result of this sudden action.  
The psychiatrist also indicated that the Veteran had gaps in 
his memory and found his insight to be superficial.

Since September 1997, the Veteran has had the range of motion 
of his spine tested at VA examinations in October 2002 and 
January 2005.  Treatment records fail to show that the range 
of motion of the Veteran's back is more limited than what was 
found at the VA examinations.  

At the October 2002 VA examination, the Veteran complained 
that he had constant pain with stiffness, weakness, 
fatigability, and lack of endurance.  Nevertheless, on 
objective testing the Veteran demonstrated 70 degrees of 
forward flexion, 10 degrees of extension, and 25 degrees of 
lateral rotation bilaterally.  The Veteran reportedly 
groaned, grimaced, and complained of pain with the range of 
motion testing.  However, despite the Veteran's subjective 
complaints of pain, the examiner noted that there was no 
additional functional limitation caused by any of the 
Veteran's movements.  

At the January 2005 VA examination the Veteran demonstrated 
forward flexion to 70 degrees with pain, as well as extension 
to 25 degrees and full lateral flexion and rotation 
bilaterally.  No additional limitation of motion was caused 
by repetitive motion.  

As such, the Board concludes that the Veteran's back 
disability causes at most moderate limitation of motion.  
While the range of motion in the Veteran's back declined 
since September 1997 when it was only slight, the decrease 
was not to the degree that the loss of motion should be 
classified as severe.  The Veteran still demonstrated forward 
flexion to 70 degrees, only 20 degrees short of full; and 
despite his complaints of pain, the examiners found no 
additional limitation of motion from repetitive motion.  
Additionally, given the Veteran's misleading statements in 
the past, the objective medical findings are given greater 
weight than are the Veteran's subjective reports of pain.

There is no evidence that the Veteran's thoracolumbar spine 
was ankylosed.

In reaching the conclusion that a rating in excess of 20 
percent is not warranted for the Veteran's back disability 
based on limitation of motion, the Board has considered 
functional loss due to pain and repetitive motion.  However, 
no additional limitation of motion was found to be caused by 
repetitive motion at either VA examination; and, while the 
Veteran has testified about the pain that bending causes, his 
complaints were accounted for by the VA examiners.  
Furthermore, the limitation of motion he demonstrated (70 
degrees of forward flexion) exceeds the 60 degree requirement 
under the revised regulations, and therefore would likely be 
classified as slight under the regulations in effect at the 
time he filed his claim, particularly if his range of motion 
were considered to be pain free.

With respect to the revised regulations, the evidence 
similarly does not support a rating in excess of 20 percent 
as the Veteran demonstrated forward flexion that greatly 
exceeded the 30 degree limit that would be required for a 
higher rating.  As such, a rating in excess of 20 percent is 
not available based on limitation of motion.

The revised regulations also direct that neurologic 
manifestations should also be considered.  However, the 
medical evidence fails to show the presence of a neurologic 
disability related to the Veteran's back disability.  For 
example, the Veteran was found to be neurologically normal in 
February 1998, and it was only vaguely noted that he had 
"some pain" in his back.  At a September 2001 treatment 
session, no bowel or bladder incontinence was noted.  
Similarly, at the Veteran's VA examination in October 2002, 
no neurologic disability was diagnosed; and, at the Veteran's 
VA examination in January 2005, neurological testing found 
sensory, motor, and reflexes to all be normal.  Treatment 
records similarly fail to show the presence of a neurologic 
disability related to the Veteran's back disability; and the 
Veteran specifically denied any pain radiating to his lower 
extremities at his hearing before the Board in 2005.  As 
such, an additional rating is not warranted for any 
neurologic manifestation.

A rating in excess of 20 percent is also not warranted under 
prior DC 5295.  The evidence fails to show listing of whole 
spine to opposite side, as the Veteran was found to have no 
postural abnormalities or deformities at his VA examination 
in 2005.  There is no indication of a positive Goldthwaite's 
sign.  The Veteran demonstrated forward flexion to 70 degrees 
at two separate VA examinations, so he does not have marked 
limitation of forward bending in standing position.  There 
was also no loss of lateral motion seen.

As such, the medical evidence fails to show that a rating in 
excess of 20 percent is warranted under either the 
regulations in effect at the time the Veteran filed his claim 
or under the revised regulations; and the Veteran's claim is 
therefore denied.

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  If an 
exceptional case arises where ratings based on the statutory 
schedules are found to be inadequate, consideration of an 
"extra-schedular" evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities will be made. 38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  

In this case, it was specifically noted at the Veteran's most 
recent VA examination that he has never been hospitalized for 
his back.  The Veteran's representative did suggest that the 
Veteran's back had caused marked interference with his 
employment as it prevented him from working as a commercial 
truck driver and it limited his ability to carry books to 
class.  It is true that the Veteran has not worked as a bus 
driver in a number of years, but he stopped working as a bus 
driver on account of his PTSD and not because of his back 
disability.  It is also noted that even to this day, the 
Veteran is listed on a church website 
(http://nzmbchurch.org/ministers.html) as serving as the 
Outreach Minister for the church, at least implying some 
capacity for work.

There is no dispute that the Veteran's back disability is 
disabling, and for that reason he has been assigned a 20 
percent disability rating; however, there is nothing in the 
Veteran's claims file suggests that there is something 
exceptional or unusual about his back disability; and, 
therefore, an extra-schedular rating is not warranted.

II. Effective date earlier than February 11, 1997 for an 
award of TDIU

The Veteran initially filed a claim for a TDIU on January 22, 
1997, contending that he could no longer work as a result of 
his service connected disabilities.  In a May 1997 rating 
decision, the RO granted TDIU, making it effective from April 
1, 1997.  

The Veteran disagreed, and, in a June 1997 memorandum, the 
Veteran's representative asserted that the effective date for 
the TDIU should have been June 2, 1994.  In a June 1997 
rating decision, the RO granted an earlier effective date for 
the TDIU, making the effective date February 11, 1997 (the 
same effective date assigned by the RO for a 70 percent 
rating for PTSD, as detailed in a May 1997 supplemental 
statement of the case).  The Veteran continued to maintain 
that the award of TDIU should be made effective in 1994.  In 
March 2006, the Board denied the Veteran's claim, finding 
that the Veteran did not meet the schedular requirements for 
a TDIU at the time of his application on January 22, 1997; 
and that even if he had the evidence of record demonstrated 
that the Veteran worked on numerous dates between February 
10, 1995, and February 22, 1997. 

In August 2007, the Court vacated the Board's decision and 
remanded the Veteran's claim for compliance with the joint 
motion for remand.  The premise of the joint motion for 
remand was that the TDIU claim was inextricably intertwined 
with the Veteran's back claim that was also on appeal, and 
that Board failed to consider the Veteran's 1996 testimony 
that his back disability limited his ability to work and 
attend school.

The facts of the case remain unchanged since the March 2006 
Board decision.  The Veteran filed a claim for a TDIU (on a 
VA Form 21-8940) on January 22, 1997.  On this form, the 
Veteran indicated that he had worked as a bus driver for 
Greyhound Lines from April 1981 to June 2, 1994, and that he 
had worked part time for Central Texas Trailways (CTT) 
beginning in September 1995.  He asserted that Greyhound had 
terminated him for not having disclosed that he had a 
psychiatric disability (i.e., PTSD) during employment 
examinations.  At a May 1997 local hearing, the Veteran 
testified that he had lost his job at CTT in March 1997 due 
to lack of certification based on a psychiatric illness.

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  A TDIU 
claim is a claim for increased compensation and the same 
effective date rules for increased compensation apply to a 
TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  The 
effective date of an award of increased compensation can be 
the earliest date as of which it was ascertainable that an 
increase in disability has occurred, if the application is 
received within one year from such date. 38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 
Vet. App. 511 (1997).  The award of an increased rating 
should normally be effective either on the date of receipt of 
the claim or on some date in the preceding year if it was 
ascertainable that the disorder had increased in severity 
during that time.  See also VAOGCPREC 12-98.

A total disability rating may be assigned where the schedular 
rating is less than total, and when the Veteran is unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided, however, 
that if there is only one such disability, it must be rated 
at 60 percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  38 
C.F.R. § 4.16.

As noted above, the Veteran's formal claim for TDIU was made 
on January 22, 1997.  At the time of his application, the 
Veteran's service-connected disabilities (as reflected by a 
May 1995 rating decision) were as follows: PTSD (rated as 50 
percent disabling), left spinal nerve palsy (rated as 20 
percent disabling), low back strain (rated as 10 percent 
disabling), fracture of the right fourth toe (rated as 
noncompensably disabling), fracture of the right little 
finger (rated as noncompensably disabling), hemorrhoids 
(rated as noncompensably disabling), laceration of the left 
wrist (rated as noncompensably disabling), pseudofolliculitis 
barbae of the face and neck (rated as noncompensably 
disabling), and tinea cruris (rated as noncompensably 
disabling).  Thus, the Veteran did not meet the schedular 
requirements for a TDIU at the time of his application on 
January 22, 1997.  (His PTSD rating was later raised - in May 
1997 - to 70 percent, effective from February 11, 1997).

Regardless, even had the Veteran met the schedular 
requirements at the time of his January 1997 application, the 
evidence reflects that he was working for CTT at that time 
(as well as the year before), taking whatever days (meaning a 
day in which he was paid to drive a bus) they gave him.  In a 
June 1997 letter, CTT confirmed that the Veteran had worked 
more than 250 days for CTT between February 10, 1995 and 
February 22, 1997.  Furthermore, while the Veteran was only 
working part time, he presumably would have worked more, but 
other drivers at CTT had more seniority than he did and 
therefore got priority when dates opened up (as explained in 
a June 1997 letter from CTT).

A review of the Veteran's claims file uncovers no competent 
evidence showing that the Veteran was unable to obtain and 
retain substantially gainful occupation (due to his service-
connected disabilities) prior to February 22, 1997 (although 
the RO made the effective date February 11, 1997, the same 
effective date as the 70 percent rating for PTSD).  

While the Veteran's representative has argued that the 
Veteran's back gave him problems going to school, this 
argument misses the point of a TDIU.  VA acknowledges that 
the Veteran's back is productive of symptoms warranting a 10 
percent rating prior to September 1997.  However, in this 
case, while the Veteran's back undoubtedly caused him 
discomfort, it did not prevent him from maintaining 
substantially gainful employment as evidenced by his ability 
to work more than 250 days; and therefore the Veteran fails 
to meet the criteria for a TDIU earlier than it is currently 
assigned. 

Thus, the Veteran has received the earliest possible 
effective date permitted by law for the assignment of TDIU, 
and his claim for an earlier effective date is therefore 
denied.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 4.16.

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in April 2003 that informed him of what 
evidence was required to substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence.

Specifically regarding the increased rating claim, the 
Veteran was instructed to submit evidence showing that his 
back disability had worsened, and the letter directed the 
Veteran to various statements of the case and supplemental 
statements of the case for the diagnostic criteria that were 
applicable in his case.  Additionally, even if it were found 
that the Veteran was not provided with the appropriate 
diagnostic criteria, the Veteran and his representative have 
demonstrated that they have actual knowledge of the 
regulations.  For example, in a December 2008 letter, the 
Veteran's representative quoted from both the old and the 
revised regulations regarding back disabilities.  As such, it 
is clear that she was aware of the regulations.

Furthermore, throughout the course of his appeal, the Veteran 
has written letters and provided testimony regarding the 
impact of his back disability on his employment and daily 
life; and the Veteran's ability to complete activities of 
daily living was specifically discussed at his VA examination 
in January 2005.

Although the notice requirements were not sent before the 
initial RO decision in these matters, the Veteran's claim was 
actually received before the VCAA was even enacted, and the 
Board finds that the actions taken by VA after providing the 
notice have essentially cured any error in the timing of 
notice.  As such, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond.  Furthermore, 
while the Board's March 2006 decision was vacated pursuant to 
a joint motion for remand; there was no allegation raised 
that the Veteran had received insufficient notice.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim. The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
described above, and he was provided with notice of the type 
of evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in June 2002.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records have been 
obtained, as have employment records.  The Veteran was also 
provided with several VA examinations (the reports of which 
have been associated with the claims file).  Additionally, 
the Veteran testified at hearings before both the Board and 
the RO.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  

For the reasons discussed above, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).






ORDER

A rating in excess of 10 percent for a lower back strain, for 
the period prior to September 19, 1997, is denied.

A rating in excess of 20 percent for a lower back strain, for 
the period beginning September 19, 1997, is denied.

An effective date earlier than February 11, 1997, for an 
award of TDIU, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


